Citation Nr: 0841395	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to March 31, 
2008. 

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD on and after March 31, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 50 percent disability rating.  
The veteran perfected a timely appeal of the rating assigned.  

The veteran was offered an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in October 2005.  He requested a hearing before a Decision 
Review Officer (DRO).  The record indicates that, in lieu of 
a formal hearing, the veteran accepted an informal conference 
with the DRO in April 2006.  

In February 2008, the Board remanded the case to the RO for 
further evidentiary development.  In an April 2008 rating 
action, the RO increased the evaluation for PTSD from 50 
percent to 70 percent, effective March 31, 2008.  A claimant 
is presumed to be seeking the highest rating available under 
law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of a higher evaluation for the veteran's PTSD 
remains in appellate status.  


FINDING OF FACT

Since the effective date of the award of service connection, 
the veteran's PTSD has been manifested by ongoing symptoms of 
depression, anxiety, difficulty sleeping due to recurring 
nightmares, flashbacks, intrusive thoughts, incoherent and 
circumstantial speech, exaggerated startle response, anger 
outbursts, hypervigilance, problems with concentration, 
social isolation, and difficulties in adapting to stressful 
circumstances that results in total social and occupational 
impairment.  The veteran's psychophysiological disorder is 
totally incapacitating.  


CONCLUSION OF LAW

PTSD is 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2002 from the RO to the veteran which 
was issued prior to the RO decision in March 2004.  An 
additional letter was issued in March 2008.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2005 SOC, the June 2006 SSOC, and the July 2008 SSOC 
each provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2008.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for PTSD, given a 
Board remand, given that he has been provided all the 
criteria necessary for establishing higher ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that there 
has been fundamental fairness.  

In light of the favorable disposition of the issue, and the 
adequate VCAA notices provided to the veteran regarding his 
claim for increased evaluations, the Board finds that the 
veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  


II.  Factual background.

The record indicates that the veteran had active service from 
July 1968 to November 1972.  

VA treatment reports dated in January 2004 through April 2006 
show that the veteran was seen for follow up medication 
management and supportive therapy.  The veteran was seen at 
the mental health clinic in October 2004; at that time, he 
reported increasing symptoms of anxiety.  The veteran also 
reported experiencing panic attacks.  He also stated that he 
had a severe sleep disorder due to nightmares.  On mental 
status examination, mood was nervous and affect was 
irritable.  Thought content showed some paranoia.  The 
pertinent diagnoses were history of moderate depression, 
history of delirium, PTSD, obsessive compulsive disorder, and 
panic disorder without agoraphobia.  Progress notes in 
January and March 2005 reflect diagnoses of PTSD, and anxiety 
disorder.  The veteran was seen for a follow up medication 
management and supportive therapy in October 2005; at that 
time, he reported a sad mood, decreased in interest in 
things, forgetting words, insomnia, weight gain and 
dysphoria.  The veteran stated that he didn't have any 
friends because the things they do irritate him.  It was 
noted that the veteran was becoming increasingly isolated.  
The assessment was anxiety disorder and PTSD.  

The veteran was afforded a VA compensation examination in May 
2006.  At that time, the veteran indicated that he had 
nightmares and wakes up sometimes feeling like he cannot 
breathe.  The veteran stated that he had no friends because 
they claimed that he argues and is grouchy.  The veteran also 
stated that stress makes his rheumatoid arthritis and 
nightmares worse.  The veteran indicated that he had no 
desire to do anything; and he did not like being around 
people.  The veteran indicated that the situation in the 
Middle East has increased the frequency of his nightmares.  
His relationship with his children has deteriorated.  The 
veteran also reported increased irritability and anger; he 
also experiences increased startled response.  The veteran 
indicated that he stays away from thoughts that remind him of 
traumas.  The veteran reported that he is sad and has been 
crying a lot more recently.  

On mental status examination, the veteran was cooperative 
throughout the evaluation.  The examiner observed that the 
veteran was in a somewhat frustrated and angry state.  The 
veteran was fully oriented.  The veteran did not appear to 
have hallucinations or delusions.  The veteran reported 
having seen "ghosts" which he said looked like a friend who 
died in Vietnam.  The veteran's mood was described as angry 
and irritated.  His affect was appropriate to the material 
discussed.  The pertinent diagnosis was PTSD, chronic and 
moderate; and mood disorder due to rheumatoid arthritis.  The 
veteran was assigned a GAF score of 46, reflecting a serious 
impairment.  The examiner stated that the veteran reported 
symptoms which met the criteria for PTSD, mood disorder due 
to rheumatoid arthritis.  The veteran's symptoms include no 
longer having any friends due to his irritability and anger 
and unwillingness to deal with other people's problems.  The 
veteran reported that he has lost interest in all activities 
and does not socialize outside of his home.  The veteran 
reported that he lives as far away from people as is possible 
for him.  The veteran reported that his PTSD symptoms and 
depression due to rheumatoid arthritis were worse since his 
last examination.  

The veteran was afforded another VA examination in September 
2007, at which time he continued to report severe ongoing 
anxiety, and frequent panic attacks.  He stated that he has 
been unable to work since May 2001.  The veteran indicated 
that he was easily aroused, and he has become aggressive with 
others in social situation.  The veteran also reported 
difficulty sleeping.  It was noted that the veteran has been 
married for 36 years and they have two adult children.  It 
was also noted that the veteran was socially isolated, lives 
in a small community, and preferred not to leave his home.  
The veteran has limited social interactions with others.  It 
was reported that the veteran retired due to medical 
concerns.  He reported a long history of moderate to severe 
PTSD symptoms.  On mental status examination, the veteran was 
casually dressed.  The examiner observed that the veteran 
appeared to be experiencing physical pain.  Speech was 
spontaneous and incoherent.  He was cooperative.  His affect 
was appropriate.  Mood was anxious and dysphoric.  He was 
oriented x3.  Thought processes were rambling and 
circumstantial.  The veteran reported guarding his home to 
make sure that no one comes in "to poison his food."  No 
hallucinations, suicidal or homicidal thoughts were noted.  
It was noted that the veteran was able to maintain personal 
hygiene.  The pertinent diagnosis was PTSD; he was assigned a 
GAF score of 46.  The examiner stated that the veteran 
continues to report severe symptoms of PTSD, which disabling 
anxiety, flashbacks, intrusive thoughts, sleep disturbance, 
hypervigilance and obsessive attention to security measures; 
his symptoms severely impact his daily functioning, and his 
reality-testing was sometimes compromised by continuing 
symptoms.  

On the occasion of another VA examination in March 2008, the 
veteran reported having poor sleep; he stated that he spends 
half the night walking around.  It was noted that the veteran 
has been married to his current wife for 36 years; they have 
two grown children.  They do not have any social contacts.  
It was also noted that the veteran worked as a pest control 
consultant up until April 2000 at which time he became 
seriously medically ill with sepsis.  The examiner noted that 
the veteran is able to maintain his own hygiene and dress 
himself; however, because of rheumatoid arthritis, his 
mobility is limited.  On mental status examination, the 
veteran was dressed in heavy clothing and was wearing a 
Vietnam veteran hat that was adorned with numerous medals.  
His mood appeared to be apathetic while his range of affect 
was moderate and appropriate, with an occasional show of 
facetious sense of humor.  Thought processes were linear, no 
psychotic features were present.  He described nightly 
agitation wherein he awakens from recurring nightmares about 
Vietnam.  The veteran endorsed all items to a "marked" or 
"extreme" degree.  Judgment was felt to be intact and his 
insight concerning his PTSD symptoms were definitely present.  
The pertinent diagnosis was PTSD, chronic, severe; he was 
assigned a GAF score of 45.  The examiner stated that, on 
interview, the veteran endorsed continuing severe 
symptomatology and appeared to have marked interference with 
his ability to interact with other people except his wife.  
The examiner indicated that the veteran developed rheumatoid 
arthritis, which has interfered with his physical mobility 
and his employability.  He observed that the veteran's level 
of PTSD symptomatology currently was felt to be at a severe 
level and was extremely incapacitating.  He was judged to be 
competent to manage his own financial affairs.  


IV.  Legal Analysis-Evaluation of PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's PTSD has not changed and a 
uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2001).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v.Principi, 16 Vet. App. 436 (1992).  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Given the depth and persistence of his recurrent nightmares, 
flashbacks, depression, anxiety, panic attacks, intrusive 
recollections, anger outbursts, hypervigilance, irritability, 
and social isolation, the veteran is entitled to a 100 
percent rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The record clearly shows that most doctors 
who have examined the veteran over the years have 
characterized his psychiatric disorder as chronic and severe.  
While the examiner in May 2006 characterized the veteran's 
PTSD as moderate, he was assigned a GAF score of 46, which is 
reflective of a serious impairment.  At that time, the 
veteran reported problems with obsessive behavior, 
irritability, crying spells, social isolation and difficulty 
with interpersonal relationships.  Significantly, following a 
VA examination in September 2007, the VA examiner stated that 
the veteran will likely continue to experience moderate to 
severe symptoms of PTSD.  The examiner stated that the 
veteran's symptoms severely impact his daily functioning and 
his reality-testing was sometimes compromised by continuing 
symptoms; he assigned a GAF score of 46.  At that time, the 
veteran's speech was described as incoherent; and, thought 
process was rambling and circumstantial.  It was again noted 
that the veteran was socially isolated.  

Moreover, in March 2008, the VA examiner stated that the 
veteran endorsed continuing severe symptomatology and 
appeared to have marked interference with his ability to 
interact with other people except his wife.  He observed that 
the veteran's level of PTSD symptomatology currently was felt 
to be at a severe level and was extremely incapacitating.  He 
was judged to be competent to manage his own financial 
affairs.  The pertinent diagnosis was PTSD, chronic, severe; 
he was assigned a GAF score of 45.  The Board observes that 
the GAF scores have ranged between 45-46, reflecting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The evidence of record also indicates 
that he is also unable to establish and maintain effective 
relationships and he has been unemployed for years.  It was 
noted that the veteran tended to isolate and avoid people.  
In summary, the record reflects total disability.  
Accordingly, it is determined that there is evidence of total 
occupational and social impairment.  Based on the foregoing, 
the Board finds that the level of severity of the veteran's 
PTSD has been 100 percent disabling since the effective date 
of service connection.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


